     Case 18-32805-sgj11 Doc 38 Filed 10/26/18            Entered 10/26/18 09:09:48        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed October 25, 2018
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

      In re:                                          §
                                                      §
      DIVINE DINING, LLC,                             §     Case No. 18-32805-SGJ-11
                                                      §     Chapter 11
                Debtor.                               §

         ORDER APPROVING APPLICATION FOR AUTHORITY TO EMPLOY LAIN
        FAULKNER & CO., P.C. AS ACCOUNTANTS FOR THE CHAPTER 11 TRUSTEE

               Came on for consideration the Application for Authority to Employ Lain, Faulkner & Co.,

     P.C. as Accountants for the Chapter 11 Trustee (the “Application”). Pursuant to the Application,

     the Trustee seeks authority to employ and retain Lain Faulkner as accountants pursuant to section

     327 of the Bankruptcy Code and Rule 2014 of the Federal Rules of Bankruptcy Procedure. The

     Application has been properly served as required by LBR 2014 and no objection to the Application

     has been timely filed by any party. Upon review of the Application and the Lowderman Affidavit,

     the Court has determined that the retention of Lain Faulkner as accountants to assist the Trustee in


     ORDER APPROVING APPLICATION FOR AUTHORITY TO EMPLOY LAIN, FAULKNER & CO., P.C.,
     AS ACCOUNTANTS FOR THE CHAPTER 11 TRUSTEE —Page 1
Case 18-32805-sgj11 Doc 38 Filed 10/26/18           Entered 10/26/18 09:09:48       Page 2 of 2



the Bankruptcy Case is justified under the circumstances and supports the granting of the relief

requested.

       THEREFORE, IT IS ORDERED that the Application is granted in all respects. It is further

       ORDERED that the employment of Lain Faulkner as accountants for the Trustee is hereby

approved effective as of August 31, 2018. It is further

       ORDERED that Lain Faulkner shall be compensated for services rendered and for

expenses incurred, in accordance with its agreement with the Trustee but subject to the Court’s

final approval and the applicable provisions of the Bankruptcy Code, the applicable Federal Rules

of Bankruptcy Procedure, the applicable Local Bankruptcy Rules, and such other procedures as

may be fixed by order of this Court.

                                  #### END OF ORDER ####



Submitted by:

Joe E. Marshall
Texas Bar No. 13031100
MARSHALL LAW
3131 McKinney Avenue, Suite 600
Dallas, Texas 75204
Telephone: 214-579-9173

PROPOSED COUNSEL FOR JASON A. RAE
CHAPTER 11 TRUSTEE




ORDER APPROVING APPLICATION FOR AUTHORITY TO EMPLOY LAIN, FAULKNER & CO., P.C.,
AS ACCOUNTANTS FOR THE CHAPTER 11 TRUSTEE —Page 2
